Exhibit 10.1

EXECUTION COPY

TERMINATION AGREEMENT

This Termination Agreement (“Termination Agreement”), by and between Sunoco,
Inc., a Pennsylvania corporation (the “Company”), and Lynn L. Elsenhans
(“Executive”), is dated April 29, 2012.

WHEREAS, in accordance with the Company’s February 2, 2012 announcement, on
March 1, 2012, Executive ceased to serve as Chief Executive Officer of the
Company and agreed to continue to serve as Executive Chairman of the Board of
Directors of the Company (the “Board”) until May 3, 2012, at which time
Executive will resign from her employment with the Company.

WHEREAS, Executive and the Company wish to set forth their mutual agreement as
to the terms and conditions of Executive’s resignation.

WHEREAS, because Executive has intimate and valuable knowledge and experience in
the operation of the Company’s business and other confidential information
related to the Company’s business, the Company has determined that it is in the
best interests of the Company to induce Executive to agree not to divulge the
confidential information of the Company, or to compete with the Company or
solicit the Company’s employees and customers during the two year period
following Executive’s termination of employment with the Company (together, the
“Restrictive Covenants”), as further set forth in this Termination Agreement.

WHEREAS, as an inducement for Executive agreeing to the Restrictive Covenants,
the Company has determined to offer Executive the consideration described in
Section 5 of this Termination Agreement (the “Restrictive Covenants
Consideration”).

WHEREAS, the Company would not have agreed to provide Executive with the
Restrictive Covenants Consideration but for Executive’s agreement to abide by
the Restrictive Covenants.

NOW, THEREFORE, the Company and Executive hereby agree as follows:

1. Resignation. Effective as of May 3, 2012 (the “Resignation Date”), Executive
hereby resigns from her employment with the Company and from any positions
Executive holds (or held) with the Company or any of the Company’s subsidiaries
or affiliates, and Executive will not stand for re-election to the Board at the
Company’s May 3, 2012 annual meeting of stockholders.

2. Vacation. Within 30 calendar days of the Resignation Date, the Company will
pay to Executive a lump sum equal to $122,808, less applicable tax withholdings,
representing the value of Executive’s earned but unused vacation through the
Resignation Date.



--------------------------------------------------------------------------------

3. Pension Benefits, Deferred Compensation and 401(k) Plan. (a) Executive will
be eligible to receive Executive’s accrued benefit under the Sunoco, Inc.
Retirement Plan (“SCIRP”) and under the Sunoco, Inc. Cash Option Retirement Plan
(“SCORP”) in accordance with the applicable terms and conditions of the SCIRP
and the SCORP.

(b) The Company shall pay to Executive on the six month anniversary of the
Resignation Date the unpaid balance in Executive’s deferred compensation account
under the Sunoco, Inc. Executive Involuntary Deferred Compensation Plan
(“EIDCP”), such payment to be made in a lump sum, less applicable tax
withholdings. The Company and Executive agree that the unpaid balance in
Executive’s deferred compensation account under the EIDCP is comprised of share
units with respect to 9,046.106 shares of Company common stock and share units
with respect to 4,774.701 shares of SunCoke Energy, Inc. (“SXC”) common stock
and that such share units shall be valued based on the average closing price for
shares of Company common stock or SXC common stock, as applicable, as published
in the Wall Street Journal or any other publication selected by the Compensation
Committee of the Board for the period of ten trading days immediately prior to
the Resignation Date.

(c) Upon the Resignation Date, Executive’s active participation in the Company
401(k) plan will cease and Executive will be eligible to receive Executive’s
accrued benefits under the Company 401(k) plan in accordance with the terms and
conditions of the Company 401(k) plan.

4. Resignation Payments and Benefits. Subject to Executive’s execution of a
release in the form attached as Exhibit A to this Termination Agreement (the
“Release”) within 21 calendar days following the Resignation Date, and the
non-revocation of the Release during the seven-day period following execution of
the Release (together, the “Release Conditions”):

(a) The Company will pay to Executive a lump sum amount equal to $1,500,710,
less applicable tax withholdings, on the six-month anniversary of the
Resignation Date.

(b) Commencing on December 1, 2012, and continuing until May 1, 2014, on the
first day of each month, the Company will pay to Executive a lump sum amount
equal to $250,118, less applicable tax withholdings.

(c) Executive will be eligible for coverage under the Company’s medical
insurance program (excluding dental coverage) pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) for the 24 month-period immediately
following the Resignation Date (the “COBRA Continuation Period”); provided,
however, that Executive will be responsible for the employee portion of the
insurance premium payment and the Company will be responsible for the employer
portion of the insurance premium payment (which amount will be treated as
imputed income to Executive). Following the COBRA Continuation Period, Executive
will be eligible for coverage under the Company’s medical insurance program
(excluding dental coverage); provided that Executive enrolls for such coverage
one month prior to the conclusion of the COBRA Continuation Period, and provided
further that Executive will be responsible for the full premiums under the
Company’s medical insurance program. If

 

2



--------------------------------------------------------------------------------

Executive fails to enroll in, or declines coverage under, the Company’s medical
insurance program at any point in time, Executive may not thereafter enroll in
such program at any point in the future.

(d) Executive will be entitled to outplacement services not in excess of $30,000
in total value but only to the extent such services are provided no later than
the end of the second calendar year following the Resignation Date and are paid
for directly by the Company no later than the end of the third calendar year
following the year in which the Resignation Date occurs.

(e) Executive will continue to be entitled to the benefits under Section 4.7 of
the Sunoco, Inc. Special Executive Severance Plan (the “CIC Plan”) following the
Resignation Date.

For the avoidance of doubt, Executive acknowledges and agrees that Executive’s
rights and benefits under this Section 4 (to which Executive is not otherwise
entitled) are subject to the satisfaction of the Release Conditions, and
Executive shall forfeit all rights and benefits under this Section 4 if the
Release Conditions are not satisfied or if Executive does not comply with the
terms of the Release.

5. Restrictive Covenants Consideration. Subject to the satisfaction of the
Release Conditions:

(a) (i) (A) The equity awards described on Exhibit B to this Termination
Agreement shall vest on the 30th day following the Resignation Date, and (B) any
restricted stock units or performance stock units described on Exhibit B to this
Termination Agreement shall be settled within five calendar days following
vesting, subject to Executive’s payment of all applicable tax withholdings. Any
vested options to purchase Company common stock (including those options that
vest pursuant to this Section 5(a)), shall remain exercisable until the earlier
of (x) the ten-year anniversary of the applicable option grant date, and (y) the
one-year anniversary of the Resignation Date, and thereafter shall be forfeited.
For the avoidance of doubt, in the event of a Change in Control (as defined in
the CIC Plan), any vested and unexercised options to purchase Company common
stock held by Executive shall be subject to the treatment provided for in the
transaction agreement governing the Change in Control (as defined in the CIC
Plan). Except as provided in the first sentence of this Section 5(a), effective
on the Resignation Date, Executive shall forfeit all unvested Company equity
awards and all unvested equity awards of Sunoco Logistics Partners, L.P.
(“SXL”).

(ii) With respect to any restricted stock units or performance stock units that
vest pursuant to the first sentence of Section 5(a)(i) of this Termination
Agreement, other than transfers to family members or family trusts, Executive
shall be prohibited from effecting the sale, exchange, transfer, pledge,
hypothecation, gift or other disposition of the shares of Company common stock
or SXL units earned as a result of such vesting. The number of shares of Company
common stock subject to the restrictions set forth in the first sentence of this
Section 5(a)(ii) shall be equal to the total number of shares of Company common
stock being distributed, minus the number of shares of Company common stock used
to pay applicable federal, state and

 

3



--------------------------------------------------------------------------------

local withholding tax on the total payment in respect of the Company restricted
stock units or Company performance stock units. The number of SXL units subject
to the restrictions set forth in the first sentence of this Section 5(a)(ii)
shall be equal to the total number of SXL units being distributed, minus the
number of SXL units used to pay applicable federal, state and local withholding
tax on the total payment in respect of the SXL performance units. Until such
time as the restrictions set forth in this Section 5(a)(ii) lapse, the shares or
units (as applicable) will be held in “book-entry form” and appropriate notation
of these restrictions will be maintained in the records of the transfer agent
and registrar for the Company or SXL, as applicable. Any certificate
representing such shares or units, as applicable, will bear a conspicuous legend
evidencing these restrictions, and the Company, or SXL, as applicable, may
require Executive to deposit the certificate with the Company or its agent or
SXL or its agent, as applicable, endorsed in blank or accompanied by a duly
executed irrevocable stock power or other instrument of transfer. The
restrictions set forth in this Section 5(a)(ii) shall cease to apply upon the
earlier of (x) the occurrence of a Change in Control (as defined in the CIC
Plan), and (y) the six-month anniversary of the Resignation Date.

(b) If a Change in Control (as defined in the CIC Plan) occurs on or prior to
the one-year anniversary of the Resignation Date (the “CIC Condition”),
Executive shall be entitled to the Exhibit C Consideration (as defined in
Exhibit C to this Termination Agreement), payable in accordance with the terms
of Exhibit C to this Termination Agreement.

(c) The Company agrees to forgo its right to clawback the portion of the Company
restricted stock units and performance stock units that accelerated upon the
occurrence of the spin-off of SXC and were settled on February 10, 2012.

For the avoidance of doubt, Executive acknowledges and agrees that Executive’s
rights and benefits under this Section 5 (to which Executive is not otherwise
entitled) are subject to the satisfaction of the Release Conditions, and
Executive shall forfeit all rights and benefits under this Section 5 if the
Release Conditions are not satisfied or if Executive does not comply with the
terms of the Release.

6. Acknowledgment. Except as otherwise set forth in this Termination Agreement,
Executive acknowledges that following the Resignation Date, the Company will
have no other obligations to Executive. For the avoidance of doubt, Executive
acknowledges (a) that the rights set forth in Section 2 and Section 4(a)-(d) of
this Termination Agreement are in full satisfaction of Executive’s rights under
the Sunoco, Inc. Executive Involuntary Severance Plan, and (b) that Executive
has no rights under the CIC Plan, except as set forth in Section 4(e) of this
Termination Agreement. Executive acknowledges that the Company will have
available to it all remedies at law and at equity, including injunctive relief,
in the event that Executive breaches any of her obligations under this
Termination Agreement or the Release.

7. Cooperation. (a) In order to be eligible to receive the benefits set forth in
Section 4 of the Termination Agreement and Section 5 of the Termination
Agreement, Executive agrees to make herself available to the Company and
cooperate in any reasonable manner (so as

 

4



--------------------------------------------------------------------------------

not to unreasonably interfere with subsequent employment) in providing
assistance to the Company after the Resignation Date in conducting any matters
which are pending at such time.

(b) To the extent requested by the Company, Executive shall cooperate with the
Company in good faith in valuing, and PricewaterhouseCoopers LLP shall take into
account the value of, services provided or to be provided by Executive
(including without limitation, Executive agreeing to refrain from performing
services pursuant to a covenant not to compete or similar covenant) before, on
or after the date of a change in ownership or control of the Company (within the
meaning of Q&A-2(b) of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”)), such that payments in respect of such services (or
refraining from performing such services) may be considered reasonable
compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of Section 280G of
the Code and/or exempt from the definition of the term “parachute payment”
within the meaning of Q&A-2(a) of Section 280G of the Code in accordance with
Q&A-5(a) of Section 280G of the Code. The Company and Executive agree that for
purposes of Section 4.7 of the CIC Plan, “Accounting Firm” shall mean
PricewaterhouseCoopers LLP.

8. Restrictive Covenants. (a) Confidential Information. Executive shall hold in
a fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
Executive during Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by Executive or representatives of Executive in violation of this Termination
Agreement). After termination of Executive’s employment with the Company,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. Executive’s obligations set forth in the immediately preceding
sentence shall not apply to information that (i) was known to the public prior
to its disclosure to Executive; (ii) becomes generally known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive; (iii) is disclosed by Executive in the good
faith performance of Executive’s duties under this Termination Agreement; or
(iv) Executive is required to disclose by applicable law, regulation or legal
process.

(b) Non-Solicitation. During the two-year period following the Resignation Date
(the “Restricted Period”), Executive shall not directly or indirectly (i) induce
or attempt to induce any employee or independent contractor of the Company or
any of its subsidiaries to leave the Company or such subsidiaries, or in any way
interfere with the relationship between the Company or any such subsidiary, on
the one hand, and any employee or independent contractor thereof, on the other
hand, (ii) hire any person who was an employee or independent contractor of the
Company or any subsidiary until twelve (12) months after such individual’s
relationship with the Company or such subsidiary has been terminated or
(iii) induce or attempt to induce any customer (whether former or current),
supplier, licensee or other business relation of the Company or any subsidiary
of the Company to cease doing business with the Company or such subsidiary, or
in any way interfere with the relationship between any such customer, supplier,
licensee or business relation, on the one hand, and the Company or any
subsidiary of the

 

5



--------------------------------------------------------------------------------

Company, on the other hand. Notwithstanding the foregoing, the provisions of
this Section 8(b) shall not be violated by (x) general advertising or
solicitation not specifically targeted at Company-related persons or entities or
(y) Executive serving as a reference, upon request, for any employee of the
Company or any of its subsidiaries or affiliates.

(c) Non-Compete. Executive acknowledges that, in the course of Executive’s
employment with the Company, Executive has become familiar, or will become
familiar, with the Company’s and its subsidiaries’ trade secrets and with other
confidential information concerning the Company, its affiliates and their
respective predecessors and that Executive’s services have been and will be of
special, unique and extraordinary value to the Company and its subsidiaries.
Therefore, Executive agrees that during the Restricted Period, Executive shall
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, director, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to a
Competing Business (as defined below), in any locale of any country in which the
Company or any of its subsidiaries conducts business. For purposes of this
Termination Agreement, a “Competing Business” shall mean any person, firm,
corporation or other entity, in whatever form, engaged in (i) the manufacture,
refining and/or blending of predominantly hydrocarbon based transportation fuels
and other hydrocarbon refined products, including but not limited to: gasoline,
jet fuel, and diesel fuel; (ii) the wholesale and/or retail marketing of such
fuels through various channels of distribution, including export sales;
(iii) operating convenience stores; (iv) the transportation (by pipeline, truck,
rail or otherwise), storage, and/or terminaling of crude oil, refined products,
liquefied natural gas and/or related hydrocarbons; (v) operation of trading or
other supply and distribution activities related hydrocarbon products and/or
crude oil (including gathering and related services); or (vi) owning or
operating assets used for, or in connection with, any of the foregoing. Nothing
herein shall prohibit Executive (x) from being a passive owner of not more than
1% of the outstanding equity interest in any entity which is publicly traded, so
long as Executive has no active participation in the business of such entity or
(y) commencing employment with a subsidiary, division or unit of any entity that
engages in a Competing Business so long as Executive and such subsidiary,
division or unit does not engage in a Competing Business. For the avoidance of
doubt, clause (vi) of this Section 8(c) shall not preclude Executive from
working or performing services for, being affiliated with, having an ownership
interest in or operating a firm, corporation or other entity solely by virtue of
such firm’s, corporation’s, or other entity’s ownership or operation of assets
used to provide goods or services to the Company or a Competing Business, so
long as such conduct does not violate Section 8(a), Section 8(b) or any of
clauses (i) through (v) of this Section 8(c), it being understood that if such
conduct does violate Section 8(a), Section 8(b) or any of clauses (i) through
(v) of this Section 8(c), such conduct shall be prohibited.

(d) Non-Disparagement. Executive agrees that Executive shall not disparage the
Company or any of its affiliates, or the businesses, practices, officers,
directors, employees or other service providers of the Company or any of its
affiliates. The Company agrees to instruct its directors and its senior
executive officers not to disparage Executive. Notwithstanding the foregoing,
nothing in this Termination Agreement shall prohibit any person from making
truthful statements when required by order of a court or other body having
jurisdiction, or as otherwise may be required by law or legal process.

 

6



--------------------------------------------------------------------------------

(e) Executive Covenants Generally.

(i) Executive’s covenants as set forth in this Section 8 are from time to time
referred to herein as the “Executive Covenants.” If any of the Executive
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Executive Covenants shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Executive Covenants shall not be affected
thereby; provided, however, that if any of the Executive Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Executive Covenants will be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.

(ii) Executive understands that the Executive Covenants may limit Executive’s
ability to earn a livelihood in a Competing Business.

(iii) Any termination of Executive’s employment or of this Termination Agreement
shall have no effect on the continuing operation of this Section 8.

(iv) Executive acknowledges that the Company would be irreparably injured by a
violation of this Section 8 and that it is impossible to measure in money the
damages that will accrue to the Company by reason of a failure by Executive to
perform any of Executive’s obligations under this Section 8. Accordingly, if the
Company institutes any action or proceeding to enforce any of the provisions of
this Section 8, to the extent permitted by applicable law, Executive hereby
waives the claim or defense that the Company has an adequate remedy at law, and
Executive shall not urge in any such action or proceeding the defense that any
such remedy exists at law. Furthermore, in addition to other remedies that may
be available, the Company shall be entitled to specific performance and other
injunctive relief, without the requirement to post bond.

9. Entire Agreement. This Termination Agreement (including the Exhibits to this
Termination Agreement) constitutes the entire understanding between Executive
and the Company, and supersedes all prior discussions, representations, and
negotiations with respect to the matters herein relating to Executive’s
termination of employment with the Company. Executive will not be entitled to
any additional compensation or benefits from the Company or its subsidiaries or
affiliates, except as provided in this Termination Agreement.

10. Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

11. Modification. No supplement, modification, or amendment of this Termination
Agreement shall be binding unless executed in writing by both Executive and the
Company.

12. Successors. (a) This Termination Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive otherwise than by

 

7



--------------------------------------------------------------------------------

will or the laws of descent and distribution. This Termination Agreement shall
inure to the benefit of and be enforceable by Executive’s legal representatives.
In the event Executive dies before all payments and benefits due to Executive
pursuant to this Termination Agreement are delivered to her, such payments and
benefits shall be made to the heir(s) designated in her will or her estate in
the absence of such designation in her will.

(b) This Termination Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

(c) As used in this Termination Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Termination Agreement by
operation of law, or otherwise.

13. Governing Law. This Termination Agreement will be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to any choice of law or conflicting provision or rule (whether of the
Commonwealth of Pennsylvania or any other jurisdiction) that would cause the
laws of any jurisdiction other than the Commonwealth of Pennsylvania to be
applied. In furtherance of the foregoing, the internal laws of the Commonwealth
of Pennsylvania will control the interpretation and construction of this
Termination Agreement, even if under such jurisdiction’s choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply. The provisions of this Termination Agreement are severable,
and if any part or portion of it is found to be unenforceable, the other
paragraphs shall remain fully valid and enforceable. Executive and the Company
agree to submit to the jurisdiction of the state and federal courts of the
Commonwealth of Pennsylvania.

14. Counterparts. This Termination Agreement may be executed in two or more
counterparts (including counterparts delivered by facsimile or email), each of
which will be deemed an original.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Termination Agreement to be
executed and delivered by its duly authorized officer and Executive has executed
and delivered this Termination Agreement as of the date first set forth above.

 

SUNOCO, INC.  

/s/ Stacy L. Fox

By:   Stacy L. Fox Title:  

Senior Vice President,

General Counsel and

Corporate Secretary

/s/ Lynn L. Elsenhans

Lynn L. Elsenhans

[SIGNATURE PAGE TO TERMINATION AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

[RELEASE BEGINS ON NEXT PAGE]



--------------------------------------------------------------------------------

THIS RELEASE (this “Release”) is entered into between Lynn L. Elsenhans
(“Executive”) and Sunoco, Inc. (the “Company”), for the benefit of the Company.
Reference is made to the Termination Agreement (the “Termination Agreement”),
dated April 29, 2012, by and between the Company and Executive. Capitalized
terms used and not defined herein shall have the meanings provided in the
Termination Agreement. The entering into and non-revocation of this Release is a
condition to Executive’s right to receive the payments and benefits described in
Section 4 and Section 5 of the Termination Agreement (the “Separation
Benefits”).

Accordingly, Executive and the Company agree as follows:

1. In consideration for the Separation Benefits, to which Executive is not
otherwise entitled, and the sufficiency of which Executive acknowledges,
Executive represents and agrees, as follows:

(a) Executive, for herself, her heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasers”), hereby irrevocably
and unconditionally releases, acquits and forever discharges and agrees not to
sue the Company or any of its parents, subsidiaries, divisions, affiliates and
related entities and their current and former directors, officers, shareholders,
trustees, employees, consultants, independent contractors, representatives,
agents, servants, successors and assigns and all persons acting by, through or
under or in concert with any of them (collectively “Releasees”), from all
claims, rights and liabilities up to and including the date of this Release
arising from or relating to Executive’s employment with, or termination of
employment from, the Company and its subsidiaries and affiliates, and from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of actions, suits, rights,
demands, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected and any claims of wrongful discharge, breach
of contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), the Americans with Disabilities Act of 1990, as amended, the
Family Medical Leave Act of 1993, as amended, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Vietnam Era Veterans’
Readjustment Assistance Act of 1974, as amended, the Worker Adjustment and
Retraining Notification Act of 1988, as amended, or any other federal, state or
municipal ordinance relating to discrimination in employment. Nothing contained
herein shall restrict the parties’ rights to enforce the terms of this Release.

(b) To the maximum extent permitted by law, Executive agrees that she has not
filed, nor will she ever file, a lawsuit asserting any claims which are released
by this Release, or to accept any benefit from any lawsuit which might be filed
by another person or government entity based in whole or in part on any event,
act, or omission which is the subject of this Release.



--------------------------------------------------------------------------------

(c) This Release specifically excludes Executive’s rights and the Company’s
obligations with respect to the Separation Benefits. Nothing contained in this
Release shall release Executive from her obligations under the Termination
Agreement that continue or are to be performed following Executive’s termination
of employment with the Company, and Executive acknowledges that the Company will
have available to it all remedies at law and at equity, including injunctive
relief, in the event that Executive breaches any of her obligations under the
Termination Agreement or this Release. The covenants, representations and
acknowledgments made by Executive in this Release shall continue to have full
force and effect after the execution and effectiveness of this Release and the
delivery of the Separation Benefits, and this Release shall inure to the benefit
of each Releasee, and the successors and assigns of each of them, to the extent
necessary to preserve the intended benefits of such provisions.

(d) The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.

2. Executive acknowledges that the Company has specifically advised her of the
right to seek the advice of an attorney concerning the terms and conditions of
this Release. Executive further acknowledges that she has been furnished with a
copy of this Release, and she has been afforded twenty-one (21) calendar days in
which to consider the terms and conditions set forth above prior to this
Release. By executing this Release, Executive affirmatively states that she has
had sufficient and reasonable time to review this Release and to consult with an
attorney concerning her legal rights prior to the final execution of this
Release. Executive further agrees that she has carefully read this Release and
fully understands its terms. Executive acknowledges that she has entered into
this Release, knowingly, freely and voluntarily. Executive understands that she
may revoke this Release within seven (7) calendar days after signing this
Release. Revocation of this Release must be made in writing and must be received
by Stacy L. Fox at the Company, 1818 Market Street, Suite 1500, Philadelphia,
Pennsylvania, within the time period set forth above.

3. This Release will be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without giving effect to any choice of law or
conflicting provision or rule (whether of the Commonwealth of Pennsylvania or
any other jurisdiction) that would cause the laws of any jurisdiction other than
the Commonwealth of Pennsylvania to be applied. In furtherance of the foregoing,
the internal law of the Commonwealth of Pennsylvania will control the
interpretation and construction of this agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply. The provisions of this Release
are severable, and if any part or portion of it is found to be unenforceable,
the other paragraphs shall remain fully valid and enforceable.

 

2



--------------------------------------------------------------------------------

4. This Release shall become effective and enforceable on the eighth day
following its execution by Executive, provided she does not exercise her right
of revocation as described above. If Executive fails to sign and deliver this
Release or revokes her signature, this Release will be without force or effect,
and Executive shall not be entitled to the Separation Benefits.

 

Date:  

 

   

 

      Lynn L. Elsenhans

 

3



--------------------------------------------------------------------------------

Exhibit B

 

1. Options (each an “Option”) to purchase shares of common stock of Sunoco, Inc.
(“Sunoco Common Stock”):

 

  •  

A portion of the unvested Option granted on March 3, 2010 scheduled to vest on
March 3, 2013 covering 78,800 shares of Sunoco Common Stock.

 

2. Restricted Stock Unit Awards

 

  •  

A portion of the Restricted Stock Unit Award granted on August 29, 2008,
scheduled to vest on August 28, 2012 covering 33,541 shares of Sunoco Common
Stock (together with all associated dividend equivalents $97,268.90).

 

  •  

A portion of the Restricted Stock Unit Award granted on March 3, 2010, scheduled
to vest on March 2, 2013 covering 44,740 shares of Sunoco Common Stock (together
with all associated dividend equivalents $55,925.00).

 

  •  

A portion of the Restricted Stock Unit Award granted on August 29, 2008,
scheduled to vest on August 28, 2013 covering 25,157 shares of Sunoco Common
Stock (together with all associated dividend equivalents $72,955.30).

 

  •  

A portion of the Restricted Stock Unit Award granted on March 2, 2011, scheduled
to vest on March 1, 2014 covering 15,684 shares of Sunoco Common Stock (together
with all associated dividend equivalents $10,194.60).

 

3. Performance Stock Unit Awards

 

  •  

A portion of the Performance Stock Unit Award granted on March 3, 2010 covering
25,979 shares of Sunoco Common Stock (together with all associated dividend
equivalents $32,473.75).

 

  •  

The Performance Stock Unit Award granted on January 27, 2011 covering 36,819
Sunoco Logistics Partners, L.P. units (together with all associated dividend
equivalents $60,260.43 ).



--------------------------------------------------------------------------------

Exhibit C

Capitalized terms used but not defined in this Exhibit C shall have the meanings
ascribed to such terms in the Termination Agreement, by and between Sunoco, Inc.
and Lynn L. Elsenhans, dated April 29, 2012.

“Exhibit C Consideration” means:

 

  (1) $6,270,000,

 

  (2) the product obtained by multiplying (a) 125,773 by (b) the Sunoco Closing
Price,

 

  (3) the product obtained by multiplying (a) 90,281 by (b) the Sunoco Closing
Price, and

 

  (4) $59,000

“Sunoco Closing Price” means the closing price of common stock of Sunoco, Inc.
on the New York Stock Exchange on the last full trading session prior to the
consummation of a Change in Control (as defined in the CIC Plan), as reported in
the Wall Street Journal.

“409A CIC” means a “change in the ownership of the corporation,” a “change in
effective control of the corporation” or a “change in the ownership of a
substantial portion of the assets of the corporation” within the meaning of
Section 409A(a)(2)(A)(v) of the Code.

Clauses (1) and (2) of the Exhibit C Consideration, less applicable tax
withholdings, shall be paid within five calendar days of the satisfaction of the
CIC Condition. If the Change in Control (as defined in the CIC Plan) is a 409A
CIC, clauses (3) and (4) of the Exhibit C Consideration, less applicable tax
withholdings, shall be paid within five calendar days of the satisfaction of the
CIC Condition. If the Change in Control (as defined in the CIC Plan) is not a
409A CIC, clauses (3) and (4) of the Exhibit C Consideration, less applicable
tax withholdings, shall be paid on January 2, 2014.